Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion filed
January 18, 2018.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-17-00949-CR



                       IN RE DAVID STARKS, Relator


                         ORIGINAL PROCEEDING
                        WRIT OF HABEAS CORPUS
                              174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1540047

                        MEMORANDUM OPINION

      On December 6, 2017, relator David Starks filed a petition for writ of habeas
corpus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see also
Tex. R. App. P. 52. In the petition, relator asks this court to declare the felony
conviction and judgment against him void.
      This court, as an intermediate court of appeals, has no jurisdiction over post-
conviction writs of habeas corpus in felony cases. See Tex. Code Crim. Proc. Ann.
art. 11.07, § 3(a), (b) (West 2015); In re Briscoe, 230 S.W.3d 196, 196–97 (Tex.
App.—Houston [14th Dist.] 2006, orig. proceeding) (“Courts of appeals have no
jurisdiction over post-conviction writs of habeas corpus in felony cases”); Ex parte
Martinez, 175 S.W.3d 510, 512–13 (Tex. App.—Texarkana 2005, orig. proceeding)
(“Our law requires post-conviction applications for writs of habeas corpus, for
felony cases in which the death penalty was not assessed, to be filed in the court of
original conviction, made returnable to the Texas Court of Criminal Appeals”)
(citing Tex. Code Crim. Proc. Ann. art. 11.07, § 3(a), (b)); In re McAfee, 53 S.W.3d
715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding) (“only the Texas
Court of Criminal Appeals has jurisdiction in final post-conviction felony
proceedings”).

      Accordingly, we dismiss relator’s petition for want of jurisdiction.




                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Busby and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2